Title: Account with St. Mary’s College, [7 June] 1810
From: St. Mary’s College
To: 


[7 June 1810]
Dr. his Excellency James Madison for Master John P Todd


1810.
College Charges as specified in the Prospectus



June.
7.
Mending Linen Stockings &c
3 " 





Doctor’s fees and Medicines
4 " 





Paper Slates Quills &c
3 " 





Postage and Penny Post Commission
" 46½





Six Months board and Tuition in Advance
 115  
125 46½



1809.

Classic Books.




Novem.
10.
2 vol. Mathematical Manual
2 " 




"
Telemachus
1 25





Wanostrocht’s Recueil
1 25.





Atlas
6 50.



Decem.
14.
1 Case of Mathematical Instruments
7 " 



1810






January
16.
Rasgos Historicos
1 " 



April
2.
Juvenalis Delphini
  3 12½.
22 12½


Expenses foreign to the Pension, which, &c.


1810.

Clothing.




february
24.
Mending Clothes to this Day
1 12½.



April.
14.
  Do.     Do.     Do.
1 68¾




"
1 pr. of Boots bottomed
2 25.



May
27.
Mending Clothes
" 37½




"
2 Night Drawers $2. 1 Bathing Do. 75d.
 2 75. 
8 18¾


1810
Extra-money advanced.



January
11.
Money advanced him this Day
4 " 




24.
  Do.     Do.        Do.
5 " 



february
2.
 Money advanced him to buy a great-Coat
8 " 





D.        Do.       to pay his Washer-woman
5 " 



March
8.
Money advanced him
5 " 





Do.       Do.       to pay his Washer-woman
2 50



March
24.
Money advanced him at his Demand
3 50



April
18.
Check at his order to pay his Taylor
27 " 




23.
Money advanced him at his Demand
6 " 



May
9.
Do.     Do.
10 " 




19.
Do.     Do.         to pay his Washer-woman
7 50
83 50






239.27¾





Jnl.
No 13
Added Mr. Godefroy’s bill for 1



pa.
200
qt. endg. 15 Decbr. pap. clay. mod.
15.00.




Do. Mr. Forster’s Do. for 2 qrs. endg. 12th. march 1810 paper & ink
21.50.




Do. Mr. Bullets Do for 1 qr. ending 11th february 1810
12." 




Entrance omitted in all Mr. Godefroy’s preceeding Accts.
5." 

